No.: 2B1761201128009801
 
[spdlogo_big.jpg]SPD Bank
 
Maximum Guarantee Contract
 
 
1

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
Maximum Guarantee Contract


This Maximum Guarantee Contract (“Contract”) is entered into by and between:


Guarantor: Shishi Feiying Plastic Co., Ltd.


And


Creditor: SPD Bank Quanzhouzhou Branch


Whereas,


For ensuring the complete and timely performance of all the obligations under
the principal contracts (please refer to Article 7 hereof for details) by the
Debtor, and for securing the Creditor's claims, the Guarantor is willing to
guarantee all obligations of the Debtor under the principal contracts.


This Contract is made and entered into by and between the Guarantor and the
Creditor in order to define their respective rights and obligations through
negotiation for common compliance.


Article 1 Principal Claims Guaranteed


Please refer to Article 7 hereof for details of the Principal Claims Guaranteed
hereunder.


Article 2 Guarantee Liability


1.
Guaranteed Scope



The Maximum Guarantee hereunder, in addition to the Principal Claims under the
principal contracts, shall be extended to interests accruals thereon (the
“interest accruals” hereunder shall refer to interests, penalties and compound
interests), liquidated damages, damages, service charges and other fees arising
out of execution or performance of this Contract, and the fees arising out of
realization of claims and guarantees by the Creditor (including but not limited
to disposal charges, taxes, court fees, auction fees, attorney's fees and travel
expenses), and those security deposits that have been requested by the Creditor
but not added.
 
 
2

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
2.
Method of Guarantee



The guarantee hereunder shall be a joint and several one.


The Guarantor confirms that the Creditor shall be entitled to request it to bear
guarantee liability to the extent of the guaranteed scope as specified in this
Contract without claiming any other prior guarantee liability against other
guarantors if the Debtor fails to perform its obligations pursuant to the
principal contracts, irrespective of other guarantees (including but not limited
surety, mortgages and pledge, etc.) in favor of the Creditor's claims under the
principal contracts.


The Guarantor hereby waives its defense of requesting the execution of the
collaterals of the Debtor in the first instance.


3.
Period of Guarantee (“Guarantee Period”)



The Guarantee Period hereunder shall be independently and separately determined
subject to each claim against the Debtor by the Creditor, which shall start from
the expiry date of performance period of contractual obligations under each
claim, and will keep in force for two years after the expiry date of performance
period as specified in such claim contract.


The Guarantor shall bear separate guarantee liability for repayment of each
installment under each contract during the period for the arising of the claims
(“Claims Period”). And the Guarantee Period shall start from the expiry date of
performance period of each installment of obligations, and will keep in force
for two years after the expiry date of repayment performance period of the final
installment of the single contract.


The term “Due” or “Expiry” shall include earlier expiry as declared by the
Creditor.


If the Principal Claims declared to become due earlier are the whole or part of
claims during the Claims Period, the earlier due date as declared shall refer to
the due date of the whole or part of such claims, and the Claims Period shall be
expired concurrently.


If the Creditor and the Debtor enter into an extension agreement for performance
of obligations, the Guarantee Period shall be two years after the expiry date of
the renewed performance period as specified in such extension agreement. It is
not required to get the Guarantor's consents for any such extension, and it
shall still bear the joint and several liabilities as before.
 
 
3

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
4.
Modifications to Principal Contracts



The Creditor's rights and benefits hereunder shall not be affected by any grace
or extension granted to the Debtor by the Creditor for the repayment, or any
modification, change or substitute to any term of the principal contracts that
may be made by the Creditor and the Debtor. In the event of any occurrence of
the above circumstances, the Guarantor shall be deemed to agree on the same in
advance, and whereby its guarantee liability shall not be reduced or released in
any way.


If the principal contracts deal with L/C, L/G or standby L/C given to the Debtor
by the Creditor, it is not required to get the Guarantor's consents or send
further notice to the Guarantor for any modification to L/C, L/G or standby L/C
under the principal contracts. The Guarantor shall be deemed to agree on any
such modification in advance, and whereby its guarantee liability shall not be
reduced or released in any way.


Article 3 Representations and Warranties


The Guarantor hereby represents and warrants to the Creditor as follows:


(1)
The Guarantor, an independent legal person, with all necessary capability, is
capable of performing its obligations hereunder and independently bearing the
civil liability in its own name.
 

(2)
The Guarantor has the power to sign this Contract, and has obtained all
authorization and approvals necessary to execute this Contract and perform its
obligations hereunder. All terms hereof, conforming to true intents of the
Guarantor, shall be binding upon it.
 

(3)
The Guarantor shall comply with disciplines and laws. Execution and performance
of this Contract by the Guarantor shall not violate the laws (including all
laws, regulations, rules, local provisions and judicial interpretations),
articles of association, relevant documents, judgments and awards of competent
authorities, applicable to it, nor conflict with any contract, agreement signed
by the Guarantor, or any other obligations binding upon it.
 

(4)
The Guarantor shall ensure that (i) all of its financial statements (if any)
conform to the laws of the PRC (excluding Hong Kong, Macao and Taiwan), (ii) all
of these financial statements reflect its financial conditions truly, completely
and fairly, and (iii) all information and documents in relation to this Contract
are true, valid, accurate, complete and free of any keep-back.
 

(5)
The Guarantor ensures to complete the filing, registration or other formalities
necessary to effect and perform this Contract at its own taxes and costs.
 

(6)
The Guarantor's operating and financial conditions have not met material adverse
changes as of the issuing of the latest audited financial statement.
 

(7)
The Guarantor has disclosed to the Creditor the material facts and information,
playing a key role in determining whether to grant the finance under the
principal contracts by the Creditor, which it has known or should have known.





 
 
4

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
(8)
The Guarantor confirms that any arrears have not occurred and will not occur as
of the date of execution of, and during the performance of this Contract,
including but not limited to employee salaries, medical, disability allowances,
disability pensions and compensation, etc.
 

(9)
The Guarantor warrants that there is no condition or event that causes or may
cause material adverse impacts against its capability to perform this Contract.

 
Article 4 Covenants


1.
Undertakings of Guarantor
 

(1)
The Guarantor undertakes not to take any of the following acts without prior
written consents of the Creditor:
 

 
a.
Sell, present, lease, lend, transfer, mortgage, pledge or otherwise dispose the
whole or substantial part of its material assets;
 

 
b.
Materially change its operating system or ownership organization, including but
not limited to contracting, lease, joint operation, company-related improvement,
shareholding reforms, transfer of shares, consolidation (or merger), joint
venture (or cooperation), division, incorporation of subsidiary, transfer of
property rights, reduction of capitals, etc.;
 

 
c.
Modify its articles of association, or change its scope of business or principal
business;
 

 
d.
Grant guarantees in favor of a third party, which causes material adverse
impacts against its financial conditions or its capability to perform its
obligations hereunder;
 

 
e.
Apply or petition for reorganization, bankruptcy or dissolution;
 

 
f.
Sign contracts/agreements or bear relevant obligations, which may cause material
adverse impacts against its capabilities to perform its obligations hereunder.
 

(2)
The Guarantor undertakes to promptly inform the Creditor on the date of
occurrence of any of the following events, and to send to the Creditor the
originals of relevant notices (affixed with common seals if the Guarantor is not
a natural person, or signed if the Guarantor is a natural person) within five
(5) banking business days from the date of occurrence of any such event:
 

 
a.
The representations and warranties of the Guarantor hereunder become untrue and
inaccurate upon occurrence of relevant events;
 

 
b.
The Guarantor or its controlling shareholders, actual controllers or associated
persons are involved in suits, arbitrations, or their assets are seized, sealed,
frozen, enforced or otherwise taken other measures with the same functions, or
their respective legal representatives, directors, supervisors and senior
officers are involved in suits, arbitrations, or otherwise taken with other
enforceable measures;













 
 
5

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 

 
c.
The Guarantor's legal representative or its authorized agent, responsible
officer, main financial head, mailing address, enterprise name and/or business
office are replaced or changed; or the Guarantor changes its residence, habitual
residence, or replaces its employer, or leaves away from the city where it
permanently lives, or changes its name, or its incomes meet adverse change;
 

 
d.
It has been petitioned for reorganization, bankruptcy by other creditors, or
cancelled by the competent authority at higher level.
 

(3)
The Guarantor undertakes to provide necessary financial information or income
certifications at the request of the Creditor during the execution and
performance of this Contract.
 

(4)
If the principal contracts deal with L/C, L/G or standby L/C given to the Debtor
by the Creditor, the Guarantor undertakes to bear joint and several liability
for making up the security deposits if the Debtor fails to make up the security
deposits (including the advance make-up) according to applicable requirements.
 

(5)
The Guarantor undertakes not to exercise its recourse rights and other relevant
rights against the Debtor in relation to performance of this Contract before the
Debtor pays to the Creditor all the obligations under the principal contracts.
 

(6)
If the Debtor repays to the Creditor the whole or part of the obligations in
advance, or if the Debtor pays to the Creditor individually, the Guarantor shall
bear joint and several liabilities for the Creditor's claims against the Debtor
after any such advance repayment or individual pay-off.

 
2.
Provisions on Money Transfer
 

(1)
If the Guarantor has due obligations or is required to make up the security
deposits, it authorizes the Creditor to directly transfer the funds under any of
its accounts opened with SPD Bank for satisfying its due obligations or making
up its security deposits.
 

(2)
Unless otherwise as specified by the competent authorities of the State, the
transferred amount shall be applied to satisfy the due obligations subject to
the orders as follows: the due and unpaid fees of the Guarantor and the Debtor
in the first instance, then the due and unpaid interest accruals, and the due
and unpaid principals in the final. The Creditor shall be entitled to determine
the pay-off orders if there is more than one claim that has become due but
unpaid.
 

(3)
If the currency of transferred amount is inconsistent with that of the
obligations to be paid, the Creditor shall be entitled to purchase the exchange
at the exchange rate as determined by it for satisfying such obligations;
however, the exchange rate risks shall be borne by the Guarantor.

 
 
6

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
3.
Certification of Claims

 
Valid vouchers verifying the claims guaranteed by the Guarantor shall be subject
to the accounting vouchers that have been issued and recorded by the Creditor
according to its own business regulations.


4.
Notice and Service
 

(1)
Any notice to the other party by one party shall be sent to the address as set
forth on the first page of this Contract, or other address notified by the other
party in writing. If the notice is sent to the above address, it shall be deemed
to be served on the following dates: (i) on the 7th banking business day if it
is a letter and sent to the principal business address of the legal person and
its subsidiaries, and other economic organizations, or the residence of the
natural person, by a registered mail; (ii) on the date when it is signed and
accepted by the addressee if it is sent by personal delivery; and (iii) on the
date of the sending of the fax or e-mail if it is sent by fax or e-mail.
However, all notices, requests or other communications sent or delivered to the
Creditor shall be deemed to be served on the date when they are actually
received by the Creditor. If any notice or request is sent to the Creditor by
fax or e-mail, it is required to send the originals of the same (affixed with
common seals if the Guarantor is not a natural person, or signed if the
Guarantor is a natural person) to the Creditor for confirmation by personal
delivery or post.
 

(2)
The Guarantor agrees that any summon or notice in respect of any suit against it
shall be deemed to be served on it if the same is sent to its residence as set
forth on the first page of this Contract. Any change of the above address shall
not be binding upon the Creditor, unless otherwise notified to the Creditor in
writing in advance.



5.
Effectiveness, Modification and Termination
 

(1)
This Contract comes into effect after it is affixed with common seals by the
Guarantor and the Creditor, and signed or sealed by their respective legal
representatives/responsible officers or authorized agents (if the Guarantor is a
natural person, it is only required to sign), and will keep in force until the
claims guaranteed hereunder are cleared in full.
 

(2)
The validity of this Contract shall be independent of that of the principal
contracts, and it shall not become null and void or cancelled as a result of
invalidity or cancellation of the principal contracts.
 

(3)
Any party shall not modify or rescind this Contract earlier at its own
discretions after it becomes effective. If it is required to modify or rescind
this Contract, a written agreement shall be made through negotiation by the
parties hereto.

 
7

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
Article 5 Breaching Events and Settlement


1.
Breaching Events



The Guarantor shall be deemed to breach this Contract against the Creditor under
any of the following circumstances:
 
 
a.
Any representation, statement or warranty of the Guarantor under this Contract,
or any notice, authorization, approval, consent, certificate and other document
given or made according to or in relation to this Contract, are incorrect or
misunderstanding, or are verified as incorrect or misunderstanding, or are
verified to lose effect, or are cancelled, or become null and void.
 

 
b.
The Guarantor has breached any of the covenants under Article 4 hereof.
 

 
c.
The Guarantor discontinues its business, shuts down, is out-of-business, is
suspended for reorganization or restructured, or goes into liquidation, or is
handed over or trusted, or is dissolved, or its business license is cancelled or
withdrawn, or it becomes bankrupt.
 

 
d.
The Guarantor dies or is declared as dead if it is a natural person.
 

 
e.
The Guarantor transfers or attempts to transfer its assets by circumventing the
change of its marriage relationship.
 

 
f.
Financial conditions of the Guarantor become worse, or there is severe
difficulty in its operation, or there are events or circumstances that may cause
adverse impacts against its normal operation, financial conditions or
solvencies.
 

 
g.
The Guarantor or its controlling shareholders, actual shareholders or associated
persons are involved in material suits and arbitrations, or their material
assets are seized, sealed, frozen, enforced or otherwise taken other measures
with the same functions, or their respective legal representatives, directors,
supervisors and senior officers are involved in suits, arbitrations, or
otherwise taken with other enforceable measures, which cause adverse impacts
against the solvencies of the Guarantor.
 

 
h.
The Guarantor conducts other activities by breaching this Contract that are
enough to prevent normal performance of this Contract, or has other acts
damaging proper benefits of the Creditor.



2.
Settlement against Breach



In the event of any of the above breaching events, the Creditor shall be
entitled to declare Principal Claims and/or Claims Period to become due earlier,
to request the Guarantor to bear the guarantee liability or request the Debtor
to make up the security deposits, and to request the Guarantor to pay liquidated
damages (please refer to Article 7 hereof for details of calculation of such
liquidated damages). The Guarantor shall indemnify all of the losses caused to
the Creditor provided that the above liquidated damages are not enough to cover
the losses of the Creditor.
 
 
8

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
Article 6 Miscellaneous


1.
Governing Law



This Contract shall be governed by the laws of the PRC (excluding Hong Kong,
Macao and Taiwan).


2.
Dispute Resolutions

 
Any dispute in relation to this Contract may be resolved through friendly
negotiation; if not reached, the People's Court at the location of the Creditor
shall have non-exclusive jurisdictions over such dispute. The parties hereto
shall continue to perform the undisputed terms during the settlement of such
dispute.


3.
Others
 

 
(1)
Anything not covered herein and that is needed may be recorded in Article 7
hereof based on covenants of the parties hereto, or may be made in a written
agreement as attached hereto. The Appendix as attached hereto (please refer to
Article 7 hereof), being integral to this Contract, shall have the same force
and effect with the text of this Contract.
 

 
(2)
Unless otherwise as specially provided in this Contract, relevant terms and
expressions herein shall have the same meanings as ascertained in the principal
contracts.



Article 7 Essential Terms of This Contract


1.
Principal contracts guaranteed under this Contract [corresponding to Recitals of
this Contract]
 

 
(1)
The principals contracts shall refer to the contract entitled as  /  dated on
[●], or all the contracts signed in the period from January 27, 2011 to January
27, 2012, by and between the Debtor and the Creditor. The Creditor hereunder
shall mean SPD Bank Quanzhou Branch.
 

 
(2)
The Debtor under the principal contracts shall mean Shishi Lixiang Foods Co.,
Ltd., whose residence is at Gold Coast Industrial Zone, Yongning Town, Shishi
City.



2.
Principal Claims guaranteed under this Contract [corresponding to Article 1 of
this Contract]



The Principal Claims guaranteed under this Contract shall mean one or more
credit consecutively granted to the Debtor by the Creditor from January 27, 2011
to January 27, 2012 (“Claims Period”) according to the principal contracts,
including but not limited to all kinds of contingent obligations arising out of
all kinds of loans and the opening of bank acceptance drafts and L/C (names of
interim business). The balance of the above Principal Claims during the Claims
Period shall be limited to the extent of RMB (currency) Thirty-three Million
only (in words) (or equivalents in other currency). If the currency of the
Principal Claims is not the RMB, such Principal Claims shall be converted at the
applicable exchange rate as determined by the Creditor.
 
 
9

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
3.
Settlement for breach [corresponding to 2 of Article 5 hereof]

 
Liquidated damages: at 0.1% of the Principal Claims (in words) or
_________________________________________________________________
 
4.
Appendix as attached to this Contract [corresponding to (1) of 3 of Article 6
hereof]
 

 
(1)
___________________
 

 
(2)
___________________
 

 
(3)
___________________
 

 
(4)
___________________
 

 
(5)
___________________



5.
Others [corresponding to (1) of 3 of Article 6 hereof]
 
_______________________________________________________
 
_______________________________________________________
 
_______________________________________________________
 
_______________________________________________________



6.
This Contract is made in two counterparts with the Guarantor holding one
counterpart and the Creditor holding two counterparts respectively, and each
counterpart shall have the same force and effect with other counterparts.



 
(The remainder of this page intentionally left blank)

 
 
10

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
(SIGNATURE PAGE)


This Contract is signed on January 27, 2011 by and between the Guarantor and the
Creditor. The Guarantor confirms that (i) the parties have described and
discussed all terms of this Contract in detail at the time of execution of this
Contract, (ii) they have no doubts in all terms hereof, and (iii) they have
accurately understood the legal meanings of the terms in relation to rights,
obligations, limitations of liabilities or exemptions, of the parties hereto.
 
Guarantor (common seal): Shishi Feiying Plastic Co., Ltd.
[stamp4.jpg]

 
Signed or sealed by Legal Representative or Authorized Agent: Wu Licong
 
_______________________________________
(The above is applicable to the legal person)
[sig1.jpg]

 
Creditor (common seal): SPD Bank Quanzhou Branch
 
Signed or sealed by Responsible Officer or Authorized Agent: Xu Yunqiu
[stamp5.jpg]



 


Signed by Guarantor
Category and number of valid identity card:
 
__________________________________________
(The above is applicable to the natural person)
[seal3.jpg]

 
Residence:
 
Principal Business Address:
Zip Code:
 
Zip Code:
Tel:
 
Tel:
Fax:
 
Fax:
E-mail:
 
E-mail:
Contact Person:
 
Contact Person:



 
11

--------------------------------------------------------------------------------

 
 

[spdlogo_small.jpg]  SPD Bank
Maximum Guarantee Contract

 
Undertaking Letter Form (applicable to the Guarantor if it is a natural person)
issued by its spouse who agrees on the disposal of co-owned properties:


Appendix:
 
Letter of Undertaking on Agreeing on Execution of Co-owned
 
Properties
                                                    Number:


To SPD Bank _____ Branch,


           (identity No.:           ) is the legal spouse of the Guarantor named
as           . For the purpose of execution and performance of the Maximum
Guarantee Contract (No.:           ), he/she hereby makes undertakings as
follows:


I have known well the execution of the above guarantee contract by           ,
and I agree on the execution and performance of such guarantee contract.
Meanwhile, I accept and acknowledge that the Creditor is entitled to dispose the
co-owned properties pursuant to such guarantee contract if the Guarantor bears
the guarantee liability pursuant to such guarantee contract.
 
Undertaken by:


MM/DD/YY
 
Annexes:


1.
Copy of Identity Card
 

2.
Copy of Marriage Certificate

 
 
12

--------------------------------------------------------------------------------

 